DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3 and 5-11 in the reply filed on 07/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021.

Information Disclosure Statement
The information disclosure statements filed 06/25/2019 and 06/25/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the information referred to therein has not been considered. 
With regards to the IDS filed 06/25/2019, for foreign patent documents EP1841381B1, RU2535704C1, WO2007039450A1 only a concise explanation of relevance has been filed; 
With regards to the IDS filed 06/25/2020, for foreign patent documents JP2004306557, JP2015528032, JP2016037041, JP2016040121, JP2016179638, JP2016221682, WO2016053305, WO2017014784, WO2017018984 only a concise explanation of relevance has been filed; however, no copies of the documents have been provided, and no copy or explanation of relevance has been provided for foreign patent document WO0206447. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference number 500 as set forth in the instant specification [0213] is missing from Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: reference numbers 400, 402, and 404 in Fig. 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 9, and 10 is a relative term which renders the claims indefinite.  The terms "about 2 times less to about 30 times less" (claim 1), "about 40 dyn/cm" (claim 9), and "about 100 um" (claim 10) are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the wetting amount area density (claim 1), binder fluid surface tension (claim 9), and build material layer thickness (claim 10) will be limited to the numerical ranges explicitly set forth in the instant claims. 
In claim 2, the term “puddle” renders the claim indefinite as it is unclear what concentration of a wetting amount of binder fluid is intended to be considered a puddle versus sufficient wetting. In the instant specification [0017], several instances leading to puddle formation are disclosed; however, these are not seen to clarify the scope of a wetting amount in the instant claim. For examination purposes, a wetting amount meeting the range set forth in the 
The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "at least substantially binder-free part" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of remaining binder is intended to fall within the scope of a part being substantially binder-free. In the instant specification [0092], several amounts are set forth such as binder particles being at least partially removed or only a small amount of cured binder particles remaining. Furthermore, the disclosure provides that the build material being bound together as a result of any weak sintering, or capillary forces and/or Van der Waals resulting from binder particle removal as meeting the binder-free part. The disclosure is not seen to be clarifying as it contains further relative terms, and at least partial removal of the binder is broader in scope than only a small amount of binder particles remaining as any amount of binder particle removal would be sufficient. For examination purposes, the substantially binder-free part of the instant claim will be met by any process wherein heating reaches a thermal decomposition of a binder in the binder fluid. 
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "at least substantially evaporating a liquid vehicle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The . 
Claims 2-3 and 5-11 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2006/0071367, hereinafter referred to as "Hunter").
Regarding claim 1, Hunter teaches a method of fabricating a three-dimensional object wherein a powder layer is deposited, the powder layer is selectively wetted, and a binder is applied to selected areas of the powder layer [0005], and Hunter teaches an example where a wetting agent is applied at <25% of a default, fully bound saturation level [0033], such that the remaining amount of binder applied is implicitly at >75%, and a wetting agent area density would be 3 or more times less than an area density of a remaining amount of binder applied. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 2, Hunter teaches that pre-wetting of the powder reduces a cratering effect caused by collision of binder drops with surface of the powder, and capillary forces enabled by the wetting agent keep particles together and hinder their movement upon binder drop impact, which lead to improvements in printed object surface smoothness and overall quality [0003, 0054]. As Hunter discloses a wetting amount being applied below a saturation level, sufficient only to temporarily hold the powder in place during printing, followed by binder application to full saturation without disturbing the powder [0033], the method of Hunter is seen to read on the instant wetting and remaining amounts. 
Regarding claim 3, Hunter teaches applying the wetting agent in an initial pass followed by applying the binder in a separate binder application pass [0051], and further, Hunter discloses that application steps are repeated until the three-dimensional object is fabricated [0053], such that the binder is necessarily applied in multiple print passes. It is further noted that it would have been obvious to one of ordinary skill in the art to perform a number of print passes necessary to achieve full saturation of the binder [0033]. 
claim 10, Hunter teaches using a rotating roller to spread an amount of powder to a desired thickness as it moves above the build work surface [0020], such that it would have been obvious to one of ordinary skill in the art to, through routine experimentation, to adjust the roller to achieve appropriate layer thickness corresponding to a desired final size of the print object, number of printed layers, print quality, and power sized for particular print applications, rendering obvious the layer thickness range as claimed. See MPEP 2144.05(I). 
Regarding claim 11, Hunter teaches progressively defining the three-dimensional shape of the object with deposition of each successive powder layer onto the work surface or previously deposited layer [0022], and further teaches selectively wetting powder in a desirable geometric pattern [0045], such that it is implicit that the printing in the method of Hunter is based on a 3D object model. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2006/0071367, hereinafter referred to as "Hunter") as applied to claim 1 above, and further in view of Farr et al. (US 2005/007908, hereinafter referred to as "Farr").
Regarding claims 5-8, Hunter teaches repeated applying and patterning of the powder and binder to form the three-dimensional object [0022, 0053]; however, Hunter is silent with regards to the binder activation and heating steps of the instant claims. 
Farr teaches a method for solid free-form fabrication of a three-dimensional metal object by selectively ink-jetting a binder system onto a predetermined area of the metal particulate material to form a green part [0005], including steps of applying jetted binder onto metal-based powder to form a mixture of binder and powder, curing the binder by UV radiation to enable polymerization and cross-linking of the jetted binder system such that the binder encapsulates the 
It would have been obvious to one of ordinary skill in the art to the modify the method of Hunter to use a metal powder and jetted binder system, and include the UV binder curing, binder burn-off, and powder sintering steps as taught by Farr for the expressed purpose of enabling printing of metal three-dimensional objects. One of ordinary skill would have been motivated to adapt the binder application steps in Hunter to different build material printing processes in order to achieve the improved surface smoothness and overall print object quality disclosed in Hunter [0054] for a variety of printable materials 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2006/0071367, hereinafter referred to as "Hunter") as applied to claim 1 above, and further in view of Farr et al. (US 2005/007908, hereinafter referred to as "Farr") as evidenced by Evonik (NPL “Substrate wetting additive SURFYNOL® 465” hereinafter referred to as “Evonik”)
	Regarding claim 9, Hunter teaches an aqueous binder fluid with binder and liquid components [0035-0037]; however, Hunter is silent with regards to the binder fluid comprising a surfactant and having a surface tension of less than or equal to 40 dyn/cm as claimed. 
	Farr teaches a number of additivities to improve jettability of the binder including surfactants and viscosity modifiers such as surfynol 465 [0037]. As disclosed in Evonik, surfynol 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder fluid in the method of Hunter and included the surfynol 465 surfactant as taught by Farr in order to improve jettability of the binder. In taking this modification, it is expected that the binder fluid of Hunter in view of Farr would meet or render obvious a binder fluid surface tension of 40 dyn/cm or less as claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736